Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments with regard to the ODP rejection in the Nonfinal Action sent 9-6-22 has been considered and the arguments are persuasive with regard to the Obviousness-type Double Patenting rejection.  And although the claims were previously considered allowable over the previous prior art, upon further searching, the previously stated allowable subject matter has been withdrawn and a nonfinal rejection over newly discovered prior art has been made in lieu thereof. The Examiner apologizes for any inconvenience. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-9,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN111196874A see abstract. 
With regard to claims 1 and 4, the reference CN111196874A  discloses a copolycarbonate and a preparation method thereof, in particular to a polyester block polycarbonate copolymer with a furan ring structure on a molecular main chain and a preparation method thereof, belonging to the field of polycarbonate materials.  
More specifically, the reference is directed to a polyester block copolycarbonate comprising structural units of formula (1) and structural units of formula (2):
structural units derived from furan rings described by formula (1):


    PNG
    media_image1.png
    87
    394
    media_image1.png
    Greyscale



wherein a is an integer of 1 or more, preferably a is an integer of 1 to 50, and m and n are the same or different and each is an integer of 0 to 4; each R1And R2Are the same or different and are each independently selected from hydrogen, halogen, C1-C30 linear or branched alkyl, or C6-C34 aryl;
a structural unit described by formula (2):
 
    PNG
    media_image2.png
    50
    181
    media_image2.png
    Greyscale

wherein X is an arylene group, an alicyclic group or a heterocyclic group.


    PNG
    media_image3.png
    62
    309
    media_image3.png
    Greyscale

, 
Although some of the structures may no fall within that which is claimed, the overall skeletal structures is disclosed. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular moieties for X and Y as claimed since such structures are disclosed as possible. Moreover, one would have been motivated to employ the particular structures for X and Y since the reference discloses such as examples. Moreover, When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 

With regard to claim 5, the reference discloses the same invention as that which is claimed by applicants except for the  range of wt% as claimed. However, the reference discloses amounts which overlap are fall within that which is claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claims 6-9 which discloses the limitations of refractive index, the weather resistance index and the melt index, any properties or characteristics inherent in the prior art, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 
With regard to claim 15, claim 15 is a product-by-process and thus the claim is not limited to the manipulations of the recited steps of any preceding claims, only the structure of the implied by the steps.  As such, the claim is obvious in view of the discussion in claim 1 above. 
 In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claims 2, 3,10-14 are objected to as being dependent upon a rejected base claim, but may be allowable if:
1) after a further search,
2) rewritten in independent form including all of the limitations of the base claim
and any intervening claims.


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765